 1   JACOB T. BEISWENGER (S.B. #321012)             JOHN J. RAPISARDI (pro hac vice
     jbeiswenger@omm.com                            forthcoming)
 2   O’MELVENY & MYERS LLP                          jrapisardi@omm.com
     400 South Hope Street                          NANCY A. MITCHELL (pro hac vice
 3   Los Angeles, California 90071-2899             forthcoming)
     Telephone:    (213) 430-6000                   nmitchell@omm.com
 4   Facsimile:    (213) 430-6407                   MATTHEW L. HINKER (pro hac vice
                                                    forthcoming)
 5   PETER FRIEDMAN (pro hac vice                   mhinker@omm.com
     forthcoming)                                   O’MELVENY & MYERS LLP
 6   pfriedman@omm.com                              7 Times Square
     O’MELVENY & MYERS LLP                          New York, New York 10036
 7   1625 Eye Street, NW                            Telephone:   (212) 326-2000
     Washington, DC 20006                           Facsimile:   (213) 326-2061
 8   Telephone:    (202) 383-5300
     Facsimile:    (202) 383-5414
 9

10   Attorneys for Governor Gavin Newsom
11
                             UNITED STATES BANKRUPTCY COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13
                                      SAN FRANCISCO DIVISION
14

15   In re:                                         Case No. 19-30088 (DM)
     PG&E CORPORATION,                              Chapter 11
16
                                                    (Lead Case)
            -and-
17                                                  (Jointly Administered)
     PACIFIC GAS & ELECTRIC COMPANY,
18
                           Debtors.                 LIMITED OBJECTION OF
19                                                  GOVERNOR GAVIN NEWSOM TO
                                                    CORRECTED MOTION OF
20                                                  DEBTORS PURSUANT TO 11 U.S.C. §
                                                    1121(d) TO EXTEND EXCLUSIVE
21                                                  PERIODS

22                                                  [Dockets 1795 and 1797]

23                                                  Date: May 22, 2019
      Affects PG&E Corporation                     Time: 9:30 a.m. (Pacific Time)
24    Affects Pacific Gas & Electric Company       Place: United States Bankruptcy Court
      Affects both Debtors                                Courtroom 17, 16th Floor
25                                                         San Francisco, CA 94102
26   *All papers shall be filed in the Lead Case,
     No. 19-30088 (DM)
27

28
 1

 2           Governor Gavin Newsom, by and through his counsel O’Melveny & Myers LLP,
 3   respectfully submits this limited objection (the “Objection”) in response to the Corrected Motion
 4   of Debtors Pursuant to 11 U.S.C. § 1121(d) to Extend Exclusive Periods [Docket No. 1797] (the
 5   “Exclusivity Motion”).1 Governor Newsom files this Objection in his official capacity as Governor
 6   of the State of California, but not on behalf of any agency, department, unit or entity of the State of
 7   California.2 In support of the Objection, Governor Newsom respectfully states as follows:
 8                                        PRELIMINARY STATEMENT
 9           1.       A debtor’s exclusive right to file a plan of reorganization is not unfettered; instead,
10   it is a privilege and an extension is warranted only when the delay, after taking into account all of
11   the divergent interests involved, facilitates timely progress towards a fair and equitable resolution
12   of the chapter 11 case. PG&E Corporation (“Corp”) and Pacific Gas and Electric Company (the
13   “Utility” and, together with Corp, “PG&E”) have not earned the privilege of the six-month
14   extension requested in the Exclusivity Motion. Nor is such a lengthy extension fair or equitable to
15   the many California stakeholders negatively impacted by PG&E’s decision to file the above-
16   captioned chapter 11 cases (the “Chapter 11 Cases”). Governor Newsom respectfully requests that
17   the Court grant only a limited extension of the Exclusive Periods (not exceeding seventy-five days),
18   so that the Court and PG&E’s stakeholders have the opportunity to continually evaluate PG&E’s
19   progress in the Chapter 11 Cases, to ensure an expeditious resolution of these cases and to consider
20   the appropriateness of further extensions of the Exclusive Periods if any are warranted.
21           2.       PG&E’s decision to commence chapter 11 placed issues related to catastrophic
22   wildfire risk, fair compensation of fire victims, and the reliability of California’s electric grid
23   squarely in front of this Court for ultimate resolution. Not only have PG&E and its financial
24   stakeholders acknowledged the State of California’s (the “State”) important and unique role in the
25   resolution of these Chapter 11 Cases, PG&E argues that the requested extension of the Exclusive
26

27   1
       Capitalized terms used but not defined herein have the meaning given to such terms in the Exclusivity Motion.
     2
       The Attorney General has appeared in these proceedings on behalf of certain agencies and departments of the State
28   of California.

                                                            -2-
 1   Periods is necessary due to the ongoing analysis of various legislative alternatives by the Governor
 2   and the Strike Team (defined below). See e.g., Exclusivity Motion at 7. Further, PG&E has
 3   recognized the crucial importance of working with the Governor, legislators and regulatory
 4   agencies to address safety and structural reforms, to provide safe and reliable service to PG&E’s
 5   customers, and to achieve a comprehensive solution that treats all parties fairly and equitably. See
 6   e.g., Wells Declaration ¶¶ 22-26; Transcript of Hearing at 23:2-9, 23:10-20, In re PG&E Corp. et
 7   al., Case No. 19-3088-DM (Jan. 31, 2019) [Dkt. No. 326]; Transcript of Hearing at 64:19-25; 65:1,
 8   In re PG&E Corp. et al., Case No. 19-3088-DM (Feb. 27, 2019).
 9          3.      The State is working expeditiously to fulfill its role by working to enact revisions to
10   the legal and regulatory framework applicable to electric utilities dealing with catastrophic wildfires
11   by this summer. As detailed below, Governor Newsom and the California State Legislature are
12   working urgently to address the continued availability of safe, reliable and affordable energy to the
13   citizens of California. Additionally, the California Public Utilities Commission (the “CPUC”)
14   continues to address the numerous important issues related to PG&E that are pending before it.
15          4.      While the State is working diligently to put a new framework in place, PG&E should
16   expect that its participation in any such framework will be subject to significant conditions.
17   Notwithstanding the protections afforded by its chapter 11 filing, and the cooperation of the State
18   in expediting PG&E’s emergence from chapter 11, the burden is on PG&E to lead the effort to
19   solve its problems. This solution must be predicated upon a demonstrable change in PG&E’s safety
20   culture and tangible and substantial contributions from PG&E’s investors and a recognition by
21   PG&E that time is of the essence. PG&E must also promptly comply with any directives from the
22   CPUC as required under applicable law and the Bankruptcy Code.
23          5.      PG&E’s six-month request for extension of the Exclusive Periods reflects no sense
24   of urgency in addressing the serious problems and issues confronting it. The requested six-month
25   extension is of particular concern because it encompasses the entirety of the 2019 wildfire season,
26   thereby exposing PG&E to the risk of unquantifiable post-petition claims arising from 2019
27   wildfires. Such a prolonged extension of exclusivity to file a plan of reorganization would send
28   PG&E and all of its stakeholders the wrong message. Allowing PG&E to continue a business-as-

                                                      -3-
 1   usual approach without any accountability would only encourage PG&E’s distressed-investors to
 2   leverage the Chapter 11 Cases to their benefit and to the detriment of existing and future wildfire
 3   victims.
 4            6.       All should be mindful of PG&E’s history of over two decades of mismanagement,
 5   misconduct and failed efforts to improve a woeful safety culture. We should not forget that PG&E
 6   entered these Chapter 11 Cases as a convicted felon, with five different felony convictions for safety
 7   violations and one conviction for obstruction of justice in connection with the 2010 San Bruno
 8   explosion.
 9            7.       Nor should we ignore the reality that victims of the catastrophic fires in 2015, 2017
10   and 2018 suffered unimaginable losses and are still struggling to rebuild their lives. Allowing
11   PG&E to remain in chapter 11 without accountability will only unfairly cast doubt and uncertainty
12   over the recovery on victims’ claims and prepetition settlement obligations.3
13            8.       PG&E’s governance actions following the commencement of the Chapter 11 Cases
14   also raise concern. PG&E’s newly appointed board of directors is populated by hedge fund
15   financiers, out-of-state executives and other individuals with little or no experience in utility
16   operations, regulation and safety. PG&E has done little to instill confidence that it appreciates the
17   urgency of resolving wildfire claims or that it is developing with due dispatch a viable business
18   plan that will allow PG&E to provide safe, reliable, and affordable power to the people of Northern
19   California.4 It is incredible that PG&E has still not demonstrated that it has its priorities in the
20   proper order as evidenced by its petition to the CPUC for approval of increased customer rates.
21   Such an increase would translate into a massive windfall to PG&E’s investors.
22

23
     3
       To date, the Debtors have also used the Chapter 11 Cases to evade pre-petition settlements PG&E entered into with
24
     victims of the 2015 Butte Fire. Victims of the Butte Fire went through litigation and private mediation and negotiated
     settlements with PG&E, but immediately prior to filing for chapter 11, PG&E stated it could not commit that its
25   outstanding obligations would be paid. See Order re Letter from Plaintiffs, Butte Fire Cases, JCCP 4853, Docket No.
     9827 (Sacramento Superior Court).
26   4
       In fact, at a hearing on May 7, 2019, Judge Alsup of the United States District Court for the Northern District of
     California sentenced PG&E’s board of directors to establish or maintain a committee dedicated to compliance with the
27   wildfire mitigation plan and probation conditions, ordered PG&E’s senior leadership and directors to meet with local
     officials, fire chiefs and victims in Paradise and San Bruno. In explaining that sentence, Judge Alsup stated that PG&E
28   has not put safety first and has “allowed things to slide on the safety part, particularly on the fire front.”

                                                             -4-
 1          9.      For all of the reasons set forth herein, the Governor urges the Court to grant only a
 2   limited extension of the Exclusive Filing Period through August 15, 2019 and an extension of the
 3   Exclusive Solicitation Period through October 15, 2019. Limited extensions will incentivize PG&E
 4   to expeditiously pursue a solution.
 5                                            BACKGROUND
 6          10.     On January 29, 2019, PG&E filed petitions for relief under chapter 11 of title 11 of
 7   the United States Code (the “Bankruptcy Code”).
 8          11.     On February 12, 2019, the Governor delivered his State of the State address in which
 9   he announced that his administration would issue a “comprehensive strategy” to ensure continued
10   access to safe, affordable power and to seek justice for fire victims, fairness for employees and
11   protection for ratepayers. On that same day, Governor Newsom formed a strike team led by his
12   Chief of Staff to evaluate the issues and provide recommendations (the “Strike Team”).
13          12.     On April 12, 2019, the Strike Team released a report entitled, Wildfires and Climate
14   Change: California’s Energy Future (the “60-Day Report”). The 60-Day Report recommends
15   steps the State should take to reduce the incidence and severity of wildfires, including significant
16   wildfire mitigation and resiliency efforts already proposed and initiated by the Governor. The 60-
17   Day Report also concluded a new policy framework is necessary to address wildfire liabilities due
18   to the increased risk and magnitude of wildfires, uncertainty as to the timing and effectiveness of
19   mitigation efforts, applicable law and the financial stress on the utility sector. In addition, the 60-
20   Day Report identified seven principles to guide any solution, carefully evaluated a number of
21   alternatives for new policy frameworks, and ultimately identified three concepts for further
22   consideration by the Commission on Catastrophic Wildfire Cost and Recovery (the “901
23   Commission”) and the Legislature.
24          13.     The 901 Commission has held a series of public meetings beginning in February of
25   this year and has heard from numerous stakeholders. The 901 Commission is also evaluating the
26   new policy concepts identified in the 60-Day Report and is expected to issue its recommendations
27   by July 1, 2019. On April 25, 2019, the California Senate created a Senate Select Committee to
28   assess the policy options outlined in the 60-Day Report. The Senate Select Committee held its first

                                                      -5-
 1   hearing on the issues on May 8, 2019. The California Assembly is also scheduling hearings to
 2   address the policy issues.
 3            14.      All of this activity is driven towards the goal of enacting legislation this summer
 4   that will reshape the existing policy and regulatory frameworks and—together with decisions by
 5   the CPUC—will circumscribe the options for PG&E.
 6                                               LIMITED OBJECTION
 7   A.       Standard for Extending Exclusive Periods.
 8            15.      Section 1121 of the Bankruptcy Code limits the period of time during which a debtor
 9   has the exclusive right to file a chapter 11 plan and solicit acceptances thereof to 120 and 180 days,
10   respectively. See 11 U.S.C. §§ 1121(b),(c).
11            16.      A debtor may only extend these exclusive periods “for cause” and the burden is on
12   the debtor to demonstrate the existence of good cause. See 11 U.S.C. §1121(d)(1); see also In re
13   New Meatco Provisions, LLC, No. 2:13-BK-22155-PC, 2014 WL 917335, at *2 (Bankr. C.D. Cal.
14   Mar. 10, 2014). Extending a debtor’s exclusive period is not a routine exercise but is within the
15   discretion of the bankruptcy court and is fact specific. See In re New Meatco Provisions, LLC, 2014
16   WL 917335, at *3 (quoting In re Adelphia Commc’ns Corp., 352 B.R. 578, 586 (Bankr. S.D.N.Y.
17   2006)); see also In re McLean Indus., Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y. 1987) (“Extensions
18   are not to be granted neither routinely nor cavalierly.”).
19            17.      The key question is whether the extension of exclusivity facilitates movement
20   towards a fair and equitable resolution of the case, taking into account all of the divergent interests
21   involved. See In re Henry Mayo Newhall Mem’l Hosp., 282 B.R. at 453.
22            18.      Courts take into account a number of factors in evaluating whether cause exists to
23   extend exclusivity.5 However, even when many of those factors weigh in favor of granting an
24
     5
25     To determine whether cause exists to extend or reduce exclusivity, courts in this jurisdiction typically apply a number
     of non-exclusive factors, which include (a) the size and complexity of the case, (b) the necessity of sufficient time to
26   permit the debtor to negotiate a plan of reorganization and prepare adequate information, (c) the existence of good faith
     progress towards reorganization, (d) the fact that the debtor is paying its bills as they come due, (e) whether the debtor
     has demonstrated reasonable prospects for filing a viable plan, (f) whether the debtor has made progress in negotiating
27   with its creditors, (g) the amount of time which has elapsed in the case, (h) whether the debtor is seeking an extension
     of exclusivity in order to pressure creditors to submit to the debtor's reorganization demands, and (i) whether an
28   unresolved contingency exists. See In re New Meatco Provisions, LLC, 2014 WL 917335 at *3 (citing In re Dow

                                                               -6-
 1   extension, a bankruptcy court may nonetheless deny a motion to extend exclusivity, or grant a
 2   shorter extension than is sought by the debtor. See In re Sharon Steel Corp., 78 B.R. 762, 763-765
 3   (Bankr. W.D. Pa. 1987) (explaining that Congress’s use of the permissive “may” permits a court to
 4   decline to extend exclusivity even upon a showing of “cause”).
 5   B.      PG&E’s Requested Extension of Exclusivity Should Be Limited.
 6           19.     The requested extension of the Exclusive Filing Period through November 29, 2019
 7   and an extension of the Exclusive Solicitation Period through January 28, 2020 will not facilitate
 8   movement towards a fair and equitable resolution of the Chapter 11 Cases. Instead, a more limited
 9   extension will afford parties in interest and this Court the opportunity to evaluate PG&E’s conduct
10   and progress during these Chapter 11 Cases while allowing time for development of further clarity
11   around a potential new legal and regulatory framework that will define at least some of the
12   parameters of a plan of reorganization.
13           20.     Despite repeated assurances from PG&E’s management, PG&E has not
14   demonstrated that it understands the gravity and urgency of the situation. It has not undertaken
15   fundamental management and cultural reforms to prioritize safety and reliable service. While
16   PG&E reconstituted its boards of directors during these Chapter 11 Cases to include new board
17   members who possess substantial restructuring and financial expertise, these board members lack
18   experience related to safety and operational matters.
19           21.     As the risk of the 2019 wildfire season looms over the Chapter 11 Cases, PG&E
20   should not be granted a six-month extension of the Exclusive Periods. The Exclusivity Motion fails
21   to demonstrate the existence of good cause sufficient to warrant a six-month extension of the
22   Exclusive Periods. In fact, as the United States Bankruptcy Appellate Panel for the Ninth Circuit
23   recognized, affirmative answers to a number of the inquiries listed in Dow Corning does not
24   necessarily favor extending exclusivity; instead, the extension of the Exclusive Periods is within
25   the discretion of the Court to encourage a resolution to these Chapter 11 Cases. See, In re Henry
26   Mayo Newhall Mem’l Hosp., 282 B.R. at 452 (noting that the propositions that complex cases
27
     Corning Corp., 208 B.R. 661, 663 (Bankr. E.D. Mich. 1997)); see also In re Henry Mayo Newhall Mem'l Hosp., 282
28   B.R. 444, 452 (B.A.P. 9th Cir. 2002).

                                                         -7-
 1   require extended exclusivity and that extended exclusivity facilitates negotiations have been
 2   debunked); see also In re Mirant Corp., Nos. 4-04-CV-476, 4-04-CV-530-A, 2004 WL 2250986,
 3   at *3 (N.D. Tex. Sep. 30, 2004) (explaining that the “bankruptcy court did not grant the extension
 4   sought by the debtors . . . . Instead, the bankruptcy court granted an extension that it concluded
 5   would be meaningful in that debtors would be pressed, but not unduly so, to submit a proposed
 6   plan”).
 7             22.      While PG&E may require additional time to (i) negotiate a plan of reorganization,
 8   (ii) engage in good faith progress towards reorganization, (iii) demonstrate reasonable prospects
 9   for filing a viable plan, and (iv) demonstrate progress in negotiating with its creditors, the “key
10   question . . . is whether the first extension of exclusivity function[s] to facilitate movements
11   towards a fair and equitable resolution of the case, taking into account all the divergent interests
12   involved.” Id. at 453. To facilitate movement towards a fair and equitable resolution of the Chapter
13   11 Cases, PG&E should be given a shorter extension of the Exclusive Periods and should be
14   required to utilize the additional time to (1) demonstrate meaningful progress to settle wildfire
15   damage claims, (2) demonstrate actual and tangible actions to improve safety culture and improve
16   corporate governance and (3) develop and present a viable go-forward business plan that includes
17   substantial contributions from investors and does not require ratepayers to bear the full-impact of
18   the PG&E’s challenges.
19             23.      Neither this Objection, nor any subsequent appearance, pleading, proof of claim,
20   claim or suit is intended or shall be deemed or construed as:
21                   a. consent by Governor Newsom or the State of California to the jurisdiction of this
22   Court or any other court with respect to proceedings, if any, commenced in any case against or
23   otherwise involving Governor Newsom or the Office of the Governor;
24                   b. waiver of any right by Governor Newsom or the State of California to (i) have an
25   Article III judge adjudicate in the first instance any case, proceeding, matter or controversy as to
26   which a Bankruptcy Judge may not enter a final order or judgment consistent with Article III of
27   the United States Constitution, (ii) have final orders in non-core matters entered only after de novo
28   review by a District Court Judge, (iii) trial by jury in any proceeding so triable in the Chapter 11

                                                       -8-
 1   Cases or in any case, controversy, or proceeding related to the Chapter 11 Cases, (iv) have the
 2   United States District Court withdraw the reference in any matter subject to mandatory or
 3   discretionary withdrawal, (v) any and all rights, claims, actions, defenses, setoffs, recoupments or
 4   remedies to which Governor Newsom or the State of California, are or may be entitled under
 5   agreements, in law or in equity, all of which rights, claims, actions, defenses, setoffs and
 6   recoupments are expressly reserved hereby, (vi) the requirements for service of process under
 7   Federal Rules of Bankruptcy Procedure 7004 and 9014, or (vii) the requirements for service of an
 8   objection to claim under Federal Rule of Bankruptcy Procedure 3007, all of which rights, claims,
 9   actions, defenses, setoffs, and recoupments Governor Newsom or the State of California expressly
10   reserve; or
11                 c. waiver of any objections or defenses that Governor Newsom or the State of
12   California may have to this Court’s jurisdiction over the State of California or any agency, unit or
13   entity of the State of California based upon the Eleventh Amendment to the United States
14   Constitution or related principles of sovereign immunity or otherwise, all of which objections and
15   defenses are hereby reserved.
16

17                        REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
18

19

20

21

22

23

24

25

26

27

28

                                                    -9-
 1                                          CONCLUSION
 2          24.     The extension of the Exclusive Periods should be carefully tailored to provide an
 3   appropriate incentive to PG&E, its creditors and other parties in interest to move with alacrity
 4   towards a resolution of these Chapter 11 Cases. The more limited extensions proposed in this
 5   Objection will require PG&E to act quickly to participate in a resolution of the problems
 6   confronting California while affording this Court and parties in interest an opportunity to more
 7   closely monitor PG&E’s actions and progress.
 8     Dated:     May 15, 2019
                                                      O’MELVENY & MYERS LLP
 9

10
                                                      By:   /s/ Jacob T. Beiswenger
11
                                                            JOHN J. RAPISARDI
12                                                          NANCY A. MITCHELL
                                                            PETER FRIEDMAN
13                                                          MATTHEW HINKER
                                                            JACOB T. BEISWENGER
14
                                                      Attorneys for Governor Gavin Newsom
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  - 10 -
